Citation Nr: 1009081	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased rating for a left total knee 
replacement, currently evaluated as 100 percent disabling.  

2. Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for arthritis of the 
left hip, currently evaluated as 10 percent disabling.  

4. Entitlement to an increased rating for arthritis of the 
right hip, currently evaluated as 10 percent disabling.  

5. Entitlement to service connection for fibromyalgia, 
claimed as bilateral shoulder and elbow pain.  




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1971 
to December 1973 and from December 1973 to August 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO: continued an 
evaluation of 10 percent for left knee instability; continued 
a 10 percent evaluation for the residuals of a left knee 
meniscectomy with traumatic arthritis; continued a 10 percent 
evaluation of right knee instability; continued evaluations 
for osteoarthritis of the right and left hip at 10 percent 
each; and denied a claim for service connection for 
fibromyalgia (claimed as right and left shoulder and elbow 
pain).  

An evaluation for the Veteran's left knee was increased 
during this appeal.  In February 2009, the RO found clear and 
unmistakable error had been found in the June 2008 RO 
decision that continued 10 percent evaluation of "residuals, 
meniscectomy, left knee with traumatic arthritis."  An 
increased evaluation of 20 percent was established from 
September 13, 2007.  In a May 2009 RO decision, the RO 
awarded a separate evaluation for left total knee replacement 
at 100 percent effective from April 21, 2009, and to be 
30 percent from June 1, 2010.  Also in the March 2009 
decision, on April 21, 2009, the evaluations for left knee 
meniscectomy residuals and instability were re-characterized 
under the left total knee replacement diagnostic code.  

In January 2010, the Veteran testified before the undersigned 
at a Board Videoconference hearing.  A copy of the transcript 
has been associated with the file.  

The issues of an increased rating for a left total knee 
replacement, arthritis of the bilateral hips and a claim for 
service connection for fibromyalgia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

For the period on appeal, the Veteran's right knee disability 
has been manifested by arthritis, mild limitation of motion, 
slight instability and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a 10 percent 
rating for right knee instability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, 
Diagnostic Code (DC) 5257 (2009).  

2.  The criteria for a separate 10 percent rating for right 
knee arthritis are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code (DC) 5003-
5260 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and to Assist 

In an October 2007 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  Also, the RO also notified the Veteran of the 
process by which effective dates are established, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit (Court) has addressed the amount of 
notice required for increased rating claims, essentially 
stating that general notice is adequate and notice need not 
be tailored to each specific veteran's case.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
However, the Veteran was sent a letter in July 2008 with 
relevant diagnostic codes.  The Veteran has received more 
than adequate notice regarding his increased rating claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA records have been 
associated with the file.  The Veteran has been medically 
evaluated twice in conjunction with his claim.  The duties to 
notify and assist have been met.  



II. Legal Criteria 

        A.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2009).  DC 5003 is not to be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
Note (1).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating contemplates limitation to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 
20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation contemplates extension limited to 
45 degrees.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  However, a 
separate finding must be based on additional disability.  
VAOPGCPREC 23-97.  In Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court further explained pyramiding when it found 
separate evaluations were proper for facial disfigurement, 
painful scars and muscle injury interfering with mastication.  
In VAOPGCPREC 9-98 (August 14, 1998), the VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

III. Analysis

Although all available diagnostic codes have been considered, 
in this case DCs 5256 (ankylosis of the knee); 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint); 5259 (the removal 
of symptomatic semilunar cartilage); and 5262 (impairment of 
the tibia and fibula) and 5263 (genu recurvatum) are not 
applicable.  The evidence does not show that the Veteran has 
any of these conditions.  

As background, the RO first granted a service connection 
claim for right knee instability as secondary to the 
service-connected left knee disability in a December 2001 
rating decision (effective March 14, 2001) and assigned a 
10 percent rating under DC 5257.  Many records, including a 
June 1999 and June 2003, VA examinations, mention that 
imaging shows a bullet within the subcutaneous tissue of the 
right femur; this abnormality is not related to service.  

December 2006 X-rays of the knees showed no acute fracture or 
subluxation.  Joint spaces were well maintained in the right 
knee.  Soft tissues were unremarkable with exception of a 
small metallic density (intact bullet).  

In September 2007, the Veteran filed a claim for an increase.  
In April 2008, he received a VA examination.  The history of 
his disability was recorded.  It was noted that certain 
medications (Naprosyn) gave him abdominal pain.  He used a 
cane for walking intermittently.  He complained of joint 
pain, stiffness, and weakness in his knees and hips.  His 
gait was antalgic and he had poor propulsion; this was noted 
to be caused by the left knee, as the right shoe showed a 
normal pattern.  

Active range of motion was recorded as follows: 

Flexion
To 90 degrees (pain 
at 60)
Extension
Starts at 0 degrees

There was additional limitation of motion with repetitive use 
due to pain: 

Flexion
To 80 degrees
Extension
Starts at 0 degrees

The right knee had tenderness and painful movement.  He had 
crepitation, clicks or snaps, and grinding, but no 
instability or giving way.  X-rays showed a varus deformity 
with medial compartment osteoarthritis.  No inflammatory 
arthritis was found.  There was no ankylosis.  Daily 
activities were affected; both knee disabilities prevented 
exercise and sports and limited recreation.  Chores and 
shopping were severely affected.  Recreation, traveling, and 
toileting were described as moderately and mildly affected.  

In a June 2008, rating decision, the RO continued a 
10 percent rating, but changed the Veteran's diagnostic code 
to 5260, limitation of flexion.  

A March 2009 VA examination report showed the Veteran stated 
his right knee was getting progressively worse.  It was noted 
that the Veteran was scheduled for a left knee replacement in 
April 2009.  No deformity or abnormalities of the right knee 
were noted.  In general, the knees had giving way, pain, 
stiffness, weakness, decreased speed of joint motion and 
effusions.  Swelling and tenderness were noted.  No flare 
ups, incoordination, dislocation, subluxation, or locking 
were found.  As for arthritis, no constitutional symptoms or 
incapacitating episodes were noted.  

Under a summary of joint findings for the right knee, the 
examiner listed crepitus/grinding, pain at rest and 
instability.  Confusingly, the examiner also stated the 
Veteran had no instability.  Range of motion was as follows: 

Flexion
100 degrees
Extension
0 degrees (normal)

Objective evidence of pain following repetitive motion was 
found, but there was no additional limitation after three 
repetitions of range of motion.  No ankylosis was found.  An 
X-ray showed chondrocalcinosis (pseudogout) of the right 
knee.  

The Veteran's occupation was listed as "computer 
technology."  He was not currently employed because he 
stated he was planning a replacement for his left knee in 
April 2009.  His daily activities ranged from severely 
restricted to completely prevented due to his bilateral knee 
problems.  

At the January 2010 Board hearing, the Veteran stated that 
pain and instability are his problems with his right knee 
(Transcript, pp 7-8).  

After consideration of all of the evidence, the Board finds 
that an increased rating for right knee instability is not 
warranted.  The April 2008 VA examination did not reflect the 
presence of instability.  The March 2009 VA examination 
offered some contradictory information as to whether the 
Veteran had instability, however, the Board will resolve 
doubt and find that the Veteran has current instability of 
his right knee, albeit no more than slight.  To warrant a 
higher rating, the veteran would have to be found to have 
moderate recurrent subluxation or lateral instability of the 
right knee and this was not shown during the appellate 
period.  As a result, rating of 10 percent under DC 5257, 
other impairment of the knee for recurrent lateral 
instability, is appropriate.  

As mentioned, the General Counsel held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under the relevant diagnostic codes, but that a 
separate finding must be based on additional disability.  
VAOPGCPREC 23-97 (July 1, 1997).  Here, a separate 10 percent 
evaluation for arthritis for the right knee is appropriate 
because there is x-ray evidence of arthritis and some 
limitation of motion (albeit not compensable) and pain.  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2009).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The clinical evaluations during the appellate period have 
demonstrated pain and some limitation of motion in the right 
knee with arthritis.  Therefore, a separate compensable 
evaluation for right knee arthritis is warranted.  

A rating higher than 10 percent is not warranted.  At the 
April 2008 VA examination, flexion was to 90 degrees and to 
60 with pain.  At the March 2009 VA examination, flexion was 
improved to 100 degrees.  No additional limitation of motion 
was found with repetition in March 2009.  Under DC 5260, only 
a 0 percent rating contemplates limitation to 60 degrees; an 
increase is not warranted.  Under 5261, an increase is also 
not warranted as the Veteran was found to have 0 degrees of 
extension (normal) at both VA examinations.  As a result, an 
increased evaluation is not appropriate under the limitation 
of motion codes.  

Additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
8 Vet. App. 202.  The Veteran complains of pain and the Board 
does not doubt his assertions.  The March 2009 VA examination 
revealed no indication of additional limitation of motion on 
repetitive use.  There is no evidence of atrophy and 
incoordination.  Additionally, there was no deformity, 
dislocation, subluxation or flare ups found in March 2009.  
The Board does not find symptoms or pathology creating 
impairment that would warrant a higher evaluation for 
functional impairment due to pain on motion.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings (other than what the RO had already assigned) 
are appropriate.  In the present case, the Board finds that 
no new staged ratings are warranted.  

As for a referral for extraschedular consideration, the 
Veteran related employment interruption due to his left knee 
disability at the March 2009 examination.  The Veteran was 
hospitalized for unrelated conditions per a September 2007 VA 
discharge summary.  In October 2007, Dr Sathyamoorthy, a VA 
cardiologist, wrote a note stating the Veteran "should be 
excused from any strenuous activities secondary to medical 
conditions.  This is a strict medical recommendation."  At 
the VA examinations, the Veteran's knee disabilities 
reportedly interfered with some activities of daily living.  
It is clear that most of this was due to the left knee 
impairment which required a total right knee replacement.  In 
the absence, however, of evidence showing that the right knee 
disability resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
required frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1).  




ORDER

An increased rating for right knee instability, currently 
rated at 10 percent, is denied.  

A separate 10 percent rating for right knee arthritis is 
allowed, subject to the regulations governing the award of 
monetary benefits.  


REMAND

At the March 2009 VA examination, the Veteran reported that 
is left knee was getting progressively worse and he was 
scheduled for a left knee replacement in April 2009.  As a 
result, the Veteran should be scheduled for a new VA 
examination at an appropriate time to determine the current 
status of his left knee.  

Additionally, at the January 2010 Board hearing, the 
Veteran's representative stated that since Veteran's the left 
knee was replaced in April 2009, "a number of problems" 
related to the hips are now caused because his left leg is 
now longer than the right.  (Transcript, p 5.)  At a new VA 
examination, the Veteran's hips should be evaluated to 
determine the current level of disability.  

As for the Veteran's fibromyalgia claim, a July 1974 service 
treatment record shows the Veteran stated he needed to see a 
doctor for "multiple aches and pains."  He was prescribed 
aspirin and a hot shower as needed.  The Veteran has reported 
several times he was diagnosed with rheumatoid arthritis in 
service, but this has not been shown by the evidence in the 
claims file; including a June 1996 VA joints examination and 
an October 2007 VA rheumatology record.  The July 1974 
service treatment record comes earlier in time before the 
period of service that the Veteran was determined to be 
ineligible for benefits.  A VA examination should be 
scheduled to determine the etiology of any diagnosed 
fibromyalgia.  

The October 2007 VA rheumatology record shows no signs of 
rheumatoid disease were found; there was no synovitis over 
any of his peripheral joints.  Degenerative joint disease of 
multiple joint groups was noted.  Multiple tender points 
suggesting fibromyalgia were found.  At the January 2010 
Board hearing, the Veteran stated that he thought he was 
first diagnosed with rheumatoid arthritis in 1974 and assumed 
that it was now being called fibromyalgia (Transcript, p 3).  
His arms don't straighten out, he has crackling and pain, he 
can't raise his arms overhead (Transcript, p 3-4).  His neck 
hurt, he has headaches, and has pain in his shoulders 
(Transcript, p 4).  

The Veteran has many health conditions that are unrelated to 
service.  Several VA records refer to the residuals of gun 
shot wounds the Veteran apparently received during the 1990s; 
this includes a July 1998 VA medical certificate where he 
reported a past gun shot wound to the L4 quadrant and 
multiple to the abdomen.  Additionally, the Veteran's medical 
and substance abuse history is chronicled in the following 
records: a March 2003 VA history and physical for admission 
to the hospital; a December 2006 VA discharge summary; and a 
September 2007 VA discharge summary.  This history should be 
taken into account by the examiner.  

Accordingly, the case is REMANDED for the following action: 

1. First, associate any new VA medical 
records with the file.  

2. Next, schedule the appellant for a VA 
examination to determine the nature and 
severity of his service-connected left 
total knee replacement and arthritis of 
the bilateral hips.  The claims folder, 
including a copy of this remand and 
additional evidence secured, must be made 
available to and reviewed by the examiner.  
The examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests should be conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected left 
total knee replacement.  The examiner 
should report all range of motion 
measurements, including flexion and 
extension, for the left knee in degrees.  
Any pain on motion that the Veteran 
experiences should be noted.  

For the Veteran's service-connected 
arthritis of the bilateral hips, the 
examiner should comment on any 
symptomatology shown to be present.  The 
examiner should report all range of motion 
measurements, including flexion, 
extension, abduction and adduction for the 
hips in degrees, noting any pain on motion 
that the Veteran experiences.  The 
examiner should also state whether Veteran 
can toe out more than 15 degrees and 
whether he can cross his legs.  

The examiner should state whether the 
Veteran's left knee and bilateral hips 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disabilities.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his left knee or hips 
repeatedly over a period of time.  A 
complete rationale for all opinions 
expressed must be discussed.  

3. The appellant should also be afforded a 
VA examination to determine the etiology 
of any currently diagnosed fibromyalgia.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review prior to the 
examination.  

The examiner should note whether the 
appellant currently has fibromyalgia.  The 
examiner should specifically note whether 
the musculoskeletal pain the appellant 
experiences is separate from the pain 
associated with other service-connected 
(knees and hips) and non service-connected 
(gunshot wounds, etc.) disabilities.  

If a distinct diagnosis of fibromyalgia is 
made, the examiner should provide an 
opinion as to whether there is a 
50 percent probability or greater that any 
currently diagnosed fibromyalgia is 
related to service.  The October 2007 VA 
record "suggesting fibromyalgia" should 
be referenced.  A complete rationale for 
all opinions expressed must be discussed.  

4. Re-adjudicate the issues of an 
increased rating for a left total knee 
replacement; increased ratings for 
arthritis of the bilateral hips and a 
claim for service connection for 
fibromyalgia.  If the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, as well as 
a summary of the evidence received since 
the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified by the 
RO/Appeals Management Center; however, the Veteran is advised 
that failure to report for a scheduled examination for his 
increased rating claims may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


